Where the summons fails to comply in any substantial particular with the requirements of the statute our decisions are, though often the question arises indirectly, that the defendant has the right to have the service set aside on motion seasonably made. See Oxman v. Modern Woodmen, 124 Minn. 390, 145 N.W. 171; Houlton v. Gallow, 55 Minn. 443, 57 N.W. 141; W.W. Kimball Co. v. Brown,73 Minn. 167, 75 N.W. 1043; Lee v. Clark, 53 Minn. 315,55 N.W. 127. In requiring the summons to state the amount of the lien and the improvement out of which it arose, the legislature had in mind the furnishing of the defendant, who does not receive the complaint, information of value to him. The necessary effect of the prevailing opinion is that the plaintiff may do as he chooses about inserting in the summons what the legislature says shall be there. It should be noted that the question of the right to amend the summons is not for decision. Only the order refusing to set aside the service is for review.